Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN

OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY

IF PUBLICLY DISCLOSED.

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

This Third Amendment to Forbearance Agreement, dated as of January 10, 2020
(this “Agreement”) is among KEY ENERGY SERVICES, INC., a Delaware corporation
(the “Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company
(“Key Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), Lenders party to this Agreement and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), which amends that certain Forbearance
Agreement, dated as of October 29, 2019, as amended by the Amendment to
Forbearance Agreement, dated as of December 6, 2019, and the Second Amendment to
Forbearance Agreement and Amendment No. 2 to Loan Agreement, dated as of
December 20, 2019 (as amended, the “Forbearance Agreement”), by and among the
Borrowers, the Administrative Agent and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Loan and Security Agreement
dated as of December 15, 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”; unless otherwise defined
herein, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Loan Agreement
or the Forbearance Agreement, as applicable);

WHEREAS, Borrowers, the Lenders and the Administrative Agent are parties to the
Forbearance Agreement, pursuant to which the Lenders and the Administrative
Agent agreed to forbear from exercising certain default-related rights and
remedies against Borrowers and the other Obligors with respect to the Specified
Defaults during the Forbearance Period;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend the Forbearance Agreement to extend the Forbearance Period
set forth therein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment on terms and subject to conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1.    Amendment.  Subject to the satisfaction of the conditions set forth in
Section 3 hereof, Section 3(a) of the Forbearance Agreement is hereby amended by
replacing the reference to “January 10, 2020” set forth therein with “January
31, 2020”.

2.    No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the forbearance expressly set forth in
Section 3 of the Forbearance Agreement (as amended hereby), the Loan Agreement
shall remain unchanged and in full force and effect. Except as expressly set
forth in Section 3 of the Forbearance



--------------------------------------------------------------------------------

Agreement (as amended hereby), the execution, delivery, and performance of this
Agreement shall not operate as a waiver of or as an amendment of, any right,
power, or remedy of Administrative Agent or the Lenders under the Loan Agreement
or any of the other Loan Documents as in effect prior to the date hereof, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents. The agreements set forth herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future non-compliance under
the Loan Agreement or other Loan Documents, and shall not operate as a consent
to any further or other matter, under the Loan Documents.

3.    Conditions Precedent.  The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent on the date hereof:

3.1    Execution of Agreement.  Each Obligor, Administrative Agent and the
Required Lenders shall have duly executed and delivered this Agreement.

3.2    Term Loan Forbearance Agreement Amendment.  Receipt by Administrative
Agent of evidence reasonably satisfactory to Administrative Agent that an
amendment to the Term Loan Forbearance Agreement has been entered into by all
requisite parties thereto pursuant to which the forbearance period thereunder
shall have been extended to January 31, 2020.

3.3    Accuracy of Representations and Warranties.  All representations and
warranties contained in Section 4 hereof shall be true and correct in all
respects.

3.4    Fees.  The Administrative Agent shall have received for the benefit of
each Lender that executes and delivers a counterpart of this Agreement (each
such Lender, a “Consenting Lender”), a fee in an amount equal to (i) [***]
payable to Bank of America, N.A., (ii) [***] payable to Wells Fargo Bank,
National Association and (iii) [***] payable to Siemens Financial Services, Inc.

4.    Representations and Warranties.  Each Obligor hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

4.1    the execution, delivery and performance by the Obligors of this
Agreement:

(a)    are within each Obligor’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Obligor or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Obligors of this Agreement);

(b)    do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Obligor or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect,

 

2



--------------------------------------------------------------------------------

(c)    will not violate any Sanctions and Applicable Law or any Organic
Documents of any Obligor or any Restricted Subsidiary, or any order of any
Governmental Authority,

(d)    will not violate or result in a default under any Material Contract, or
give rise to a right thereunder to require any payment to be made by any Obligor
or any Restricted Subsidiary and

(e)     will not result in the creation or imposition of any Lien on any
Property of any Obligor or any Restricted Subsidiary (other than the Liens
created by the Loan Documents);

4.2    this Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

4.3    no Default or Event of Default (other than any Specified Default) has
occurred and is continuing.

5.    Reaffirmation.  Each of the Obligors hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Obligor acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.

6.    Miscellaneous.

6.1    Captions.  Section captions used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement.

6.2    Governing Law.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

6.3    Severability.  Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

6.4    Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

 

3



--------------------------------------------------------------------------------

6.5    References.  Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

6.6    Loan Document.  This Agreement shall be deemed to be and shall constitute
a Loan Document.

6.7    Continued Effectiveness.  Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Loan Agreement. The Loan Agreement and each of the Loan
Documents remain in full force and effect.

6.8    Entire Agreement.  This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

6.9    Counterparts; Execution.  This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: KEY ENERGY SERVICES, INC. By        /s/ J. Marshall Dodson  

Name:  J. Marshall Dodson

Title:    Interim Chief Executive Officer,

Senior Vice President and

Chief Financial Officer

KEY ENERGY SERVICES, LLC. By        /s/ J. Marshall Dodson  

Name:  J. Marshall Dodson

Title:    Interim Chief Executive Officer,

Senior Vice President and

Chief Financial Officer

 

 

LOGO [g864652g44a61.jpg]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent

and a Lender

By        /s/ Ajay Jagsi  

Name:  Ajay Jagsi

Title:    Vice President

 

 

LOGO [g864652g44a61.jpg]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By        /s/ William M. Plough  

Name:   William M. Plough

Title:    Vice President

 

 

LOGO [g864652g44a61.jpg]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

By        /s/ Michael L. Zion  

Name:  Michael L. Zion

Title:    Vice President

By        /s/ John Finore  

Name:  John Finore

Title:    Vice President

 

 

LOGO [g864652g44a61.jpg]